                    Case 4:21-cv-01332 Document
                                            s   1-5~ . Filed on 04/22/21 in TXSD Page 1 of 11



                                                 CAUSE NO.                         202118870

                                                 RECEIPT N0. 894813                                             75.00         CTM
                                                        **********                                              TR # 73856124
 PLAINTIFF: HERNANDEZ, JULIAN (INDIVIDUALLY AND AS NEXT FRIEND                                        In The   125th
 OF J H A MINOR                                                                                       Judicial District Court
         vs.                                                                                          of Harris County, Texas
 DEFENDANT: WALGREENS CO                                                                              125TH DISTRICT COURT
                                                                                                      Houston, TX
                                               CITATION (CERTIFIED)
 THE STATE OF TEXAS
 County of Harris



 T0: WALGREENS CO (A FOREIGN FOR-PROFIT CORPORATION) MAY BE SERVED THROUGH
     THEIR REGISTERED AGENT PRENTICE HALL CORPORATION

        211         E 7TH STREET SUITE 620   AUSTIN       TX           78701
        Attached is a copy of PLAINTIFFS' ORIGINAL PETITION AND JURY DEMAND


 This instrument was filed on the 31st daV of March, 2021, in the above cited cause number
 and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
 written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
 next following the expiration of 20 days after you were served this citation and petition,
 a default judgment may be taken against you. In addition to filing a written answer with the
 clerk, you may be required to make initial disclosures to the other parties of this suit. These
 disclosures generally must be made no later than 30 days after you file your answer with the
 clerk. Find out more at TexasLawHelp.org.
 TO OFFICER SERVING:
       This citation was issued on 31st day of March, 2021, under my hand and
 seal of said Court.

                      ,-                                          .
                                                                .... .........n,

                                                            aFHqR~{                         CJY\°

 Issued at reauest of :                          ;- h ;                              _~~     MARILYN BURGESS, District Clerk
SCOTT, BLAKE ASHTON                              Yv ;                                        Harris County, Texas
4423 SOUTHWEST 45TH AVENUE                       =dY
                                                     •..                           :`y
                                                                                    ~j,;=   201 Caroline, Houston, Texas 77002
 AMARILLO, TX              79109                  4   ~'-.S~p                               (P.O. Box 4651, Houston, Texas 77210)
 Te1:      (806) 242-3333
 Bar No.:            24108307                                                        Generated By: THAYER, CECILIA      MUK//11717082


                                              CLERK'S RETURN BY MAILING
Came to hand the         day of                                  ,       , and executed by
mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
copy   of   this    citation    together    with   an   attached   copy   of
 PLAINTIFFS' ORIGINAL PETITION AND JURY DEMAND
to the following addressee at address:


                                                                ADDRESS

                                                                Service was executed in accordance with Rule 106
(a)ADDRESSEE                                                       (2) TRCP, upon the Defendant as evidenced by the
                                                                    return receipt incorporated herein and attached
                                                                    hereto at


                                                                on        day of
                                                                by U.S. Postal delivery to


                                                                This citation was not executed for the following
                                                                reason:


                                                                MARILYN BURGESS, District Clerk
                                                                Harris County, TEXAS

                                                                By                                                        , Deputy




N. INT . C ITM. P                                                                       *73856124*
 Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 2 of 11

                                                                                                            3/31/2021 9:14 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 51997823
                            2021-18870 / Court: 125                                                          By: Cecilia Thayer
                                                                                                     Filed: 3/31/2021 9:14 AM

                                    CAUSE NO.

JULIAN HERNANDEZ,                                §             1N THE DISTRICT COURT
Individually, and as Next Friend                 §
of J.H., a minor child                           §
               Plaintiffs                        §
                                                 §
V.                                               §              HARRIS COUNTY, TEXAS
                                                 §
                                                 §
                                                 §
WALGREEN CO., WALGREEN                           §
NATIONAL CORPORATION and                         §
AMARII,LO RX, LLC                                §
           Defendants                            §                      JUDICIAL DISTRICT


                PLAINTIFFS' ORIGINAL PETITION AND JURY DEMAND



TO THE HONORABLE JUDGE OF SAID COURT:
        Julian Hernandez (hereinafter "Plaintiff Hernandez"), individually and as Next Friend of

J.H. (hereinafter "Plaintiff J.H."), a minor child, collectively "Plaintiffs", hereby file this Original

Petition complaining of Walgreens Co., (hereinafter "Defendant Walgreen"), Walgreen National

Corporation (hereinafter "Defendant National"), and Amarillo Rx, LLC (hereinafter "Defendant

RX"), collectively "Defendants", and for cause of action would respectfully show the Court and

jury the following:

                                            I.
                                 DISCOVERY CONTROL PLAN

1.      Plaintiff intends that discovery be conducted under Level 3. Tex. R. Civ. P. 190.4.

                                          II.
                           TEXAS RULE OF CIVIL PROCEDURE 47

2.      Plaintiff seeks damages that are within the jurisdictional limits of the Court. Tex. R. Civ.

P. 47(b).




PLAINTIFF S ORIGINAL PETITION AND JURY DE1fAND                                                 PAGE 1 OF 10
  Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 3 of 11




3.      Plaintiff seeks monetary relief over $1,000,000.00. Tex. R. Civ. P. 47(c)(4).


                                              M.
                                       TRCP 193.7 NOTICE

4.         Pursuant to Texas Rules of Civil Procedure 193.7, Defendants are hereby given notice that

Plaintiff intends to use documents produced by each defendant in response to written discovery at

any pretrial proceeding or trial.

                                                  IV.
                                                PARTIES

5.      Plaintiff Julian Hernandez is an individual residing in Potter County, Texas. The last three

digits of his Texas driver's license are 464 and the last three digits of his social security number

are 115.

6.      Plaintiff J.H. is a minor child residing in Potter County, Texas,

7.      Defendant Walgreen is a foreign for-profit corporation and can be served with process

through their registered agent Prentice Hall Corporation System at 211 E. 7th Street, Suite 620,

Austin, Texas 78701.

8.      Defendant National is a foreign for-profit corporation and can be served with process

through their registered agent Corporation Service Company at 211 E. 7a1 Street, Suite 620, Austin,

Texas, 78701.

9.      Defendant Rx is a foreign limited liability company and can be served with process through

its registered agent, Incorp Services, Inc. at 815 Brazos Street Suite 500, Austin, Texas, 78701.

10.     Plaintiff specifically invokes the right to institute this suit against each Defendants in any

other name that has been used to designate Defendants, or which Defendants have used at any

time. Plaintiffs expressly invoke their right under Rule 28 of the Texas Rules of Civil Procedure

to have the true name of the Defendants substituted at a later time upon the motion of any party or



PLAINTIFF'S nRIGINAL PETITIONAND,IURYDEt,1AND                                             PAGE 2 OF 10
  Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 4 of 11




of the Court. In the event any parties are misnamed or not included herein, such event was a

misnomer.

                                              V.
                                   JURISDICTION AND VENUE

11.       The amount in controversy in this case is within the jurisdictional limits of this Court.

12.       Walgreens Co. maintains a principal office in Harris County, Texas. Venue is proper in

Harris County pursuant Texas Civil Practice and Remedies Code Section 15.002(a)(3).

13.       DEFENDANT WALGREEN CO. The court has personal jurisdiction over Defendant

Walgreen, a nonresident, because Defendant Walgreen purposefully availed itself of the privileges

and benefits of conducting business in Texas by perfonning services in Texas. Further, Defendant

Walgreen committed a tort, which is the subject of this suit, in whole or in part in Texas.

Specifically, on August 22, 2019, an automatic door on Defendant Walgreen's premises closed on

Plaintiff J.H. resulting in severe injuries. TEX. CIv. PRAC. & REM. CoDE § 17.042.

14.       DEFENDANT WALGREEN NATIONAL CORPORATION. The court has personal

jurisdiction over Defendant National, a nonresident, because Defendant National purposefully

availed itself of the privileges and benefits of conducting business in Texas by performing servi ces

in Texas. Further, Defendant National committed a tort, which is the subject of this suit, in whole

or in part in Texas. Specifically, on August 22, 2019, an automatic door on Defendant National's

premises closed on Plaintiff J.H. resulting in severe injuries. TEx. CIv. P1tAC. & REiv1. CoDE §

17.042.

15.     DEFENDANT AMARILLO RX, LLC. The court has personal jurisdiction over

Defendant Rx, a nonresident, because Defendant Rx purposefully availed itself of the privileges

and benefits of conducting business in Texas by performing services in Texas. Further, Defendant

Rx committed a tort, which is the subject of this suit, in whole or in part in Texas. Specifically, on



PLAINTIFF S ORIGINAL PETITION AND .IURY DEMAND                                             PAGE 3 oF 10
  Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 5 of 11




August 22, 2019, an automatic door on Defendant Rx's premises closed on Plaintiff J.H. resulting

in severe injuries. TEx. Clv. PRAC. & REwt. CoDB § 17.042.

                                                vl.
                                       BACKGROUND FACTS

16.     The injuries and damages suffered by Plaintiffs and made the basis of this action arose out

of a dangerous condition on the property of Defendants. On August 22, 2019, Plaintiff J.H. was

walking into the Walgreens located at 1600 South Western St. in Amarillo, Texas. As Plaintiff

J.H. entered the premises, the automatic sliding door, suddenly and without warning, closed and

pinned her between the sliding door and doorframe. Plaintiff J.H. was pinned in the doorframe

until multiple bystanders were required to forcibly pry the door open in order to free her.

Defendants' employees and/or agents failed to assist Plaintiff J.H. as she suffered excruciating

pain while trapped in the doorframe, thus causing further injury to Plaintiff. Further, Defendants

and their agents and/or employees failed to ensure the premises was safe for Plaintiff or to warn

Plaintiff of dangers known by the Defendants.

17.     As a result of these dangerous conditions, which were known by Defendants, Plaintiff J.H.

was crushed by the automatic sliding door and sustained severe personal injuries.


                                          VII.
                                  RESPONDEAT SUPERIOR

18.     Defendants' employees and/or agents failed to place a warning sign and/or repair the faulty

and dangerous automatic door.

19.     The negligent conduct of Defendants' employee, or employees, was performed while in

the employment of Defendants and was within the scope of that employment or within the

authority delegated to the employees. Defendants' employees had a duty to exercise ordinary care




PLAINTIFF S ORIGINAL PETITIONAND.IURYDELIAND                                           PAGE 4 oF 10
  Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 6 of 11




to avoid injuring Plaintiff. Defendants' employees breached this duty when they negligently failed

to place a warning sign and/or repair the broken sliding door.

20.     Defendants' employees were agents of each Defendant and were acting in the furtherance

of Defendants' business when the above-described negligence occurred. The employees had

apparent and actual authority and therefore Defendants are vicariously liable for the negligent acts

of their employees and liable for the damages proximately caused by that negligence.

21.     If Defendants did not employ the employees, the employees were acting under the

direction and control of Defendants at the time of the incident in question.

                                                VIII.
                                             NEGLIGENCE

22.     Defendants had a duty not to harm Plaintiff, an invitee. Defendants breached this duty in

the following particulars:

            a. Failing to use ordinary care to make safe or warn about any concealed or

                unreasonably dangerous conditions that the landowner was aware of, or reasonably

                should have been aware of, and the invitee was not; and

            b. Failing to exercise reasonable care to avoid a foreseeable risk of injury to others;

            c. Failing to provide, implement, or have proper safety procedures in place regarding

                faulty equipment on the premises;

            d. Failing to provide, implement, or have proper safety procedures in place for

                assisting customers injured by faulty equipment on the premises; and

            e. Failing to block off or have signs in place to prevent customers from using the

                broken and dangerous automatic door.

23.     The incident described above, and the resulting injuries and damages suffered by Plaintiff,

were proximately caused by the negligent conduct of Defendants.



PLAINTIFF S ORIGINAL PETITION AR'D JURY DEb1AND                                          PAGE 5 oF 10
  Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 7 of 11




                                                   IX.
                                        PREMISES LIABILITY

24.      INVITEE. Defendants were the owners and in possession of the premises on which the

incident described above occurred. Defendants own the premises located at 1600 South Western

Street, Amarillo Texas.

25.     Plaintiff J.H. was an invitee of Defendants' and entered the premises in response to

Defendants' invitation and for their mutual benefit. Plaintiff J.H. entered the premises with her

Grandmother as a customer and for the purpose of doing business.

26.     A condition on Defendants' premises posed an unreasonable risk of hann. The automatic

sliding door on Defendants' premises, which Plaintifff J.H. had access to, was dangerously faulty.

When Plaintiff J.H. walked through the automatic sliding door, the door malfunctioned, pinning

her between the door frame and automatic door.

27.     Defendants knew or reasonably should have known of the dangerous condition present on

their premises. Specifically, Defendants knew or reasonably should have known that the automatic

sliding door was in disrepair and posed a risk to anyone who utilized the door.

28.     Defendants had a duty to use ordinary care to ensure that the premises did not present a

danger to Plaintiff J.H. This duty includes the duty to inspect and the duty to warn or to.cure.

Defendants breached the duty of ordinary care by failing to warn Plaintiff J.H. of the dangerous

conditions presented by the automatic sliding door or to fix the dangerous conditions presented by

the malfunctioning door.

29.     Additionally, Defendants had a duty to perform a reasonable inspection of the premises. A

reasonable inspection would have led Defendants to discover the dangerous condition of the

malfunctioning door.




PLAINTIFF ;S ORIGINAL PETITION AND ,IURY DELfAND                                      PAGE 6 oF 10
  Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 8 of 11




30.     Defendants failed to perform a reasonable inspection of their premises to discover the

dangerous condition. Defendants breached the duty of ordinary care by failing to inspect the door

to ensure that the door did not pose a hazard to others.

31.     Defendants' breach of duty proximately caused injury to Plaintiff J.H.

32.     LICENSEE. In the alternative, Plaintiff J.H. ,was a licensee on Defendants' premises and

entered the premises with Defendants' knowledge and consent. Plaintiff J.H. was unaware of the

dangerous condition present on the premises.

33.     A condition on Defendants' properry posed an unreasonable risk of harm. The faulty

automatic door posed a risk of severe injury. Defendants had knowledge of the danger the

malfunctioning door posed. Defendants breached the duty of ordinary care by failing to warn

Plaintiff J.H. of the dangerous conditions presented by the faulty door and by failing to cure the

dangerous conditions presented by the door on their premises.

34.     Defendants' breach of duty proximately caused injury to Plaintiff J.H.

                                                  X.
                                                DAMAGES

35.     Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully set

forth and stated herein.

36.     As a result of Defendants' negligence, Plaintiff J.H. suffered severe injuries to her chest,

neck, abdomen, back and body generally. The injuries were so severe to her neck and back that

Plaintiff J.H. required surgery which led to cerebral spinal fluid leaking from her surgical site and

infection.

37.     Some of these injuries and ill effects will be permanent and abide with Plaintiff J.H. for

her entire life. The specific injuries and their ill effects have, in turn, caused Plaintiff J.H.'s

physical and mental condition to deteriorate generally, so that the specific injuries and ill effects



PLAINTIFF S ORIGINAL PETITIONAND.IURYDEtbZ4ND                                            PAGE 7 oF 10
  Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 9 of 11




 alleged have caused and will, in all reasonable probability, cause Plaintiff J.H. to suffer the

 consequences and ill effects of this deterioration throughout her body for the rest of her natural

 life.

38.      As a further result of the nature and consequences of the injuries, Plaintiff J.H. suffered

physical pain and suffering, and mental anguish, and in all reasonable probability, she will continue

to suffer physical pain and mental anguish for a long time into the future.

39.      By reason of all of the above, Plaintiff J.H. suffered losses and damages in a sum that

,exceeds the minimum jurisdictional limits of the Court for which they sue.
40.      As a further result of all of the above, Plaintiff Hernandez incurred expenses for J.H.'s

medical care. Such expenses were incurred for necessary care and treatment of the injuries

resulting from the incident subject to this lawsuit. Plaintiffs seek recovery for all past medical

expenses.

41.      As a further result of the injuries sustained by Plaintiff J.H., there is a reasonable probability

that she will require further medical care and attention and will incur future reasonable and

necessay expenses for her medical care and attention. Plaintiffs seek recovery for all related future

medical expenses in an amount in excess of the minimum jurisdictional limits of the court.

42.      As a direct and proximate cause of Defendants' above-described acts and/or omissions,

Plaintiff J.H. has suffered severe physical injuries. Plaintiffs seek recovery for damages including,

but not limited to, the following:

                     a. Physical pain and suffering sustained in the past;

                     b. Physical pain and suffering, that in reasonable probability, Plaintiff will
                        sustain in the future;

                     c. Physical impairment sustained in the past;

                     d. Physical impairment that, in reasonable probability, Plaintiff will sustain in


PLAINTIFF S ORIGINAL PETITION AND JURY DELL4ND                                                PAGE 8 oF 10
 Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 10 of 11




                          the future;

                     e. Mental anguish sustained in the past;

                     f. Mental anguish that, in reasonable probability, Plaintiff will sustain in the
                          future;

                     g. Loss of enjoyment of life in the past;

                     h. Loss of enjoyment of life that, in reasonable probability, Plaintiff will incur
                        in the future;

                     i. Loss of earning capacity that, in reasonable probability, will be sustained in
                        the future;

                     j.   Disfigurement;

                     k. Medical care expenses that, in reasonable probability, J.H. will incur in the
                          future;

                    1.    Exemplary damages.

43.     As J.H.'s parent, PlaintiffHernandez seeks recovery for the following damages:

                     a. Loss of household services sustained in the past; and

                     b. Loss of household services that, in reasonable probability, he will sustain in
                        the future;

                     c. Medical care expenses incurred in the past on behalf of J.H.'s medical
                        treatment; and,

                     d. Medical care expenses that, in reasonable probability, will be incurred in
                        the future for J.H. until she reaches the age of majority.

                                             XI.
                                    CONDITIONS PRECEDENT

44.     All conditions precedent to Plaintiffs claims for relief have been performed or have

occurred.


                                                 XII.
                                            JURY DEIVIAND

45.     Plaintiffs request a trial by jury and tenders the appropriate fee with this petition.


PLAINTIFF'S ORIGINAL PETITION AND JURY DFrLL4ND                                            PAGE I OF IO
 Case 4:21-cv-01332 Document 1-5 Filed on 04/22/21 in TXSD Page 11 of 11




                                                  XIII.
                                                 PRAYER

46.     WHEREFORE, Plaintiffs requests that Defendants be cited to appear and answer herein

and that upon a final trial of this cause, Plaintiffs recover:

        a. Judgment against Defendants, for actual damages in an amount in excess of the

            minimum jurisdictional limits of this Court, with prejudgment interest at the highest

            rate allowed by law;

        b. Exemplary damages;

        c. Interest after judgment at the highest rate allowed by law;

        d. Costs of suit; and,

        e. Such other and further relief to which Plaintiffs may be or become justly entitled.



                                                          Respectfully submitted,
                                                          ATTORNEY DEAN BOYD, PLLC




                                                          /s/ Blake Scott
                                                          Dean Boyd
                                                          State Bar No. 02766300
                                                          dean@deanboyd.com
                                                          Blake Scott
                                                          State Bar No. 24108307
                                                          blake@deanboyd.com
                                                          4423 Southwest 45'" Avenue
                                                          Amarillo, Texas 79109
                                                          Telephone: (806) 242-3333
                                                          Facsimile: (806) 322-3167
                                                          ATTORNEYS FOR PLAINTIFF




PLAINTIFF S ORIGINAL PETITION AND JURY DFLIAND                                        PAGE 10 OF 10
